767 N.W.2d 447 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cameron Marc GREENBERG, Defendant-Appellant.
Docket No. 138474. COA No. 280650.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the January 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 order of the Supreme Court, entered March 6, 2007 (Docket No. 132975).